  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )     CRIMINAL ACTION NO.
   v.                        )         2:12cr57-MHT
                             )             (WO)
ANGELA SMITH                 )


                           ORDER

    Upon consideration of the government’s motion for

leave to dismiss count 27 of the indictment, it is

ORDERED that the motion (doc. no. 380) is granted.     The

court assumes that the government will file a separate

document dismissing count 27 from the indictment.

    DONE, this the 16th day of January, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
